DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application 17/060,413, filed on 10/01/2020.  This application claims Priority to Provisional Application 62/924,916, filed on 10/23/2019.    
Claims 1-19 are pending and have been examined. 


	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1, 6, and 14 are directed towards a method.  A method, or process, is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “receiving, from a bank customer, a request to issue a reward points gift to a gift recipient, the request identifying gift recipient contact information for the gift recipient and a reward point amount and transferring the reward points amount to a gift recipient award points account.”  Claim 6 th, 2019 Federal Register regarding the Updated Patent Eligibility Guidance lists examples of organization of human activity as “commercial or legal interactions including legal obligations…business relations.”  The current claims describe what would typically happen at a bank in an interaction between a client and an employee in such as a wire transfer, a debit or credit, or other customary bank interaction.  The employee is facilitating movement between accounts and transfer to an external account of a recipient.  The claims are also directed to a mental process.  A human operator with access to the account information and recipient contact information could easily perform the steps manually with the help of pencil and paper and a communication means.  The claim limitations could almost entirely be done in a paper file environment with written ledgers.  Even the “log-in” information could be such as a verbal password that is given for access to an account.  Therefore, it is determined that the claims are directed to one or more abstract ideas.    
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a computer processor.  However, this is considered a generic recitation of a technical element, as the processor is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  Therefore, the use of the processor is not considered an integrating of the abstract idea into a practical application.  The claims also include sending of a notification to the gift recipient contact information for a gift recipient to log in a gift Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, this conventional element is not considered to integrate the abstract idea into a practical application.  Therefore, the claims are not considered to integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claim elements beyond the abstract idea itself include a computer processor.  However, this is considered a generic recitation of a technical element, as the processor is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  Therefore, the use of the processor is not considered significantly more.  The claims also include “sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the reward points gift.”  This additional element is  considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and buySAFE v Google).  Therefore, the conventional element is not considered significantly more.  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving the request, sending the notification, converting the points, and debiting and crediting the associated accounts.     The examiner does not see anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2, 5, and 11 are considered part of the abstract idea, as the human operator could easily manually perform a transfer from one account to another at a specific time, and time-dependent transfers are often facilitated by banks in a routine transfer.  Claims 3 and 12 are considered insignificant extra-solution activity, as the type of contact information does not change the nature of the invention (see MPEP 2106.05 (g)).  Claims 4 and 13 are also considered part of the abstract idea as searching a plurality of user profiles and creating a rewards point account could easily be done manually by a human operator with only mental steps and a pencil and paper.  Claims 7 and 8 are considered insignificant extra-solution activity, as the type of contact information does not change the nature of the invention, especially since any technology associated with these various types ranges from a completely manual process such as with a paper check to a completely digital process using a network such as with the digital deposit, and the form of gift are simply recited as options for the form (see MPEP 2106.05 (g)).  Claims 9 and 10 are considered part of the abstract idea, as the receiving of the form of gift from the recipient and depositing it into 
 Therefore, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Postrel, Pre-Grant Publication No. 2013/0339124 A1.
Regarding Claim 1, Williams teaches:
A method for person-to-person reward points gifting, comprising:
receiving, from a bank customer, a request to issue a reward points gift to a gift recipient, the request identifying gift recipient contact information for the gift recipient and a reward points amount (see Figure 5, Column 2, lines 50-59, Column 6, lines 47-58)
transferring the reward points amount to a gift recipient reward points account (see Figure 6 and Column 11, line 62-Column 12, line 21) 
Williams, however, does not appear to specify:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the reward points gift
transferring to a…rewards point account
Postrel teaches:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the reward points gift (see Figure 1 and [0113]-[0116])
transferring to a…rewards point account (see Figure 1 and [0113]-[0116])
It would be obvious to one of ordinary skill in the art to combine Postrel with Williams because Williams already teaches transfer of reward points converted into currency of a recipient, and transfer of reward points would allow for transfer to a recipient that may want the amount in reward points, and sending a notification would allow both parties to have verification that the transfer is in process or completed.

Regarding Claim 3, the combination of Williams and Postrel teaches:
the method of claim 1
Williams 
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number (see Column 6, lines 47-59)


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Postrel, Pre-Grant Publication No. 2013/0339124 A1 and in further view of Goldstein, Patent No. 11,170,398 B1.
Regarding Claim 2, the combination of Williams and Postrel teaches:
the method of claim 1
Williams and Postrel, however, does not appear to specify:
wherein the request further comprises a time for issuing the reward points gift to the gift recipient
Goldstein teaches:
wherein the request further comprises a time for issuing the reward points gift to the gift recipient (see Column 3, lines 41-63 and Column 7, lines 36-54 in which the gift is issued to the recipient only during a specific time period)
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams and Postrel because Williams already teaches transfer of reward points converted into currency to a recipient, and transfer during a certain time would allow for a time-sensitive transfer only during a certain period or during a time the sender prefers due to various circumstances.

Regarding Claim 5, the combination of Williams and Postrel teaches:
the method of claim 1
Williams and Postrel, 
wherein the reward points amount is transferred to the gift recipient reward points account when the gift recipient logs on to the gift recipient reward points account
Goldstein teaches:
wherein the reward points amount is transferred to the gift recipient reward points account when the gift recipient logs on to the gift recipient reward points account
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams and Postrel because Williams already teaches transfer of reward points to a recipient account, and transfer when the recipient logs in would ensure recipient notification and allow for any verification or confirmation on the part of the recipient.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Postrel, Pre-Grant Publication No. 2013/0339124 A1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 4, the combination of Williams and Postrel teaches:
the method of claim 1
Williams and Postrel, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from the sender; the examiner notes that while Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams and Postrel because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the system of Williams.  


Claims 6-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Goldstein, Patent No. 11,170,398 B1.
Regarding Claim 6, Williams teaches:
A method for person-to-person gifting of a cash-equivalent gift using reward points, comprising:
receiving, from a bank customer, a request to issue cash-equivalent gift to a gift recipient based on reward points, the request identifying gift recipient contact information for the gift recipient and a reward points amount 
converting the reward points amount to the cash-equivalent gift (see at least Column 7, lines 25-44)
transferring the cash-equivalent gift to a gift recipient account (see Figure 6 and Column 11, line 62-Column 12, line 21) 
debiting a reward point account for the bank customer for the reward points amount (see Column 8, lines 33-61)
Williams, however, does not appear to specify:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the cash- equivalent gift
Goldstein teaches:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the cash- equivalent gift (see Column 2, line 61-Column 3, line 3)
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams because Williams already teaches transfer of reward points to a recipient account, and sending a notification would allow both parties to have verification that the transfer is in process or completed.


Regarding Claims 7 and 9, the combination of Williams and Goldstein teaches:
the method of claim 6
Williams further teaches:
wherein request comprises a form of the cash-equivalent gift comprising at least one of a digital deposit and an automated clearing house (ACH) transfer Column 3, lines 31-36 and Column 6, lines 20-26 )
**The Examiner notes that for claim 9 there seem to be steps missing, and so the examiner is unable to ascertain what is being claimed, and how the ACH transfer would be received from the recipient when claim 6, from which claim 9 depends, describes a transfer TO the recipient.  Therefore, the examiner suggests further amendment to clarify what the applicant intends to claim.**

Regarding Claim 11, the combination of Williams and Goldstein teaches:
the method of claim 6
Goldstein further teaches:
wherein the request further comprises a time for issuing the reward points gift to the gift recipient (see Column 3, lines 41-63 and Column 7, lines 36-54 in which the gift is issued to the recipient only during a specific time period)
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams and Postrel because Williams already teaches transfer of reward points converted into currency to a recipient, and transfer during a certain time would allow for a time-sensitive transfer only during a certain period or during a time the sender prefers due to various circumstances.


Regarding Claim 12, the combination of Williams and Goldstein teaches:
the method of claim 6
Williams further teaches:
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number  (see Column 6, lines 47-59)

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Goldstein, Patent No. 11,170,398 B1 and in further view of Ballout, Pre-Grant Publication No. 2013/0024360 A1.
Regarding Claims 8 and 10, the combination of Williams and Goldstein teaches:
the method of claim 6
Williams further teaches:
transferring the cash-equivalent gift to a gift recipient account comprises causing the cash-equivalent gift to be sent to the gift recipient (see Figure 6 and Column 11, line 62-Column 12, line 21) 
Williams and Goldstein, however, does not appear to specify:
wherein the request comprises a form of the cash-equivalent gift comprising at least one of a paper check, an electronic or physical prepaid card, and a merchant stored value card 
Ballout teaches:
wherein the request comprises a form of the cash-equivalent gift comprising at least one of a paper check, an electronic or physical prepaid card, and a merchant stored value card, and the step of transferring the cash-equivalent gift to a gift recipient account comprises causing the cash-equivalent gift to be sent to the gift recipient (see Figure 9 and [0219]-[0221] in which the user request a transfer of funds from their account to a recipient and requests to create a physical check for mailing)
It would be obvious to one of ordinary skill in the art to combine Ballout with Williams and Goldstein because Williams already teaches transfer of reward points to a recipient account, and the ability to request a transfer using such as a check or prepaid card would allow for 
**The Examiner notes that for claim 10 there seem to be steps missing, and so the examiner is unable to ascertain what is being claimed, and how the check or prepaid card would be received from the recipient when claim 6, from which claim 10 depends, describes a transfer TO the recipient.  Therefore, the examiner suggests further amendment to clarify what the applicant intends to claim.**

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Goldstein, Patent No. 11,170,398 B1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 13, the combination of Williams and Goldstein teaches:
the method of claim 1
Williams and Goldstein, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams and Goldstein because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and Goldstein already teaches verification of a recipient account prior to allowing the transfer to take place, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the systems of Williams and Goldstein.  


Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Ballout, Pre-Grant Publication No. 2013/0024360 A1.
Regarding Claim 14, Williams teaches:
A method for person-to-person gifting of a cash-equivalent gift using reward points, comprising:
receiving, from a bank customer, a request to issue cash-equivalent gift to a gift recipient based on reward points, the request identifying gift recipient contact information for the gift recipient and a reward points amount (see Figure 5, Column 2, lines 50-59, Column 6, lines 47-58)
converting the reward points amount to the cash-equivalent gift 
debiting a reward point account for the bank customer for the reward points amount (see Column 8, lines 33-61)
Williams, however, does not appear to specify:
creating a redemption code for the gift recipient to receive the cash-equivalent gift at a device in a network 
associating the redemption code with the cash-equivalent gift
sending the redemption code to the gift recipient contact information to redeem the cash-equivalent gift
receiving, from a device in the network, the redemption code
authorizing the device to issue the cash-equivalent gift
Ballout teaches:
creating a redemption code for the gift recipient to receive the cash-equivalent gift at a device in a network (see [0165], [0168]-[0169])
associating the redemption code with the cash-equivalent gift (see [0165], [0168]-[0169])
sending the redemption code to the gift recipient contact information to redeem the cash-equivalent gift (see [0165], [0168]-[0169])
receiving, from a device in the network, the redemption code (see [0165], [0168]-[0169])
authorizing the device to issue the cash-equivalent gift (see [0165], [0168]-[0169])
It would be obvious to one of ordinary skill in the art to combine Ballout with Williams because Williams already transfer of currency to a recipient and recipient verification, and using a code would allow the code to to facilitate availability of funds regardless of other obstacles like lack of account, lack of other identification, etc.
  
Regarding Claim 15, the combination of Williams and Ballout teaches:
the method of claim 14
Williams further teaches:
wherein the network comprises automated teller machines and point of sale devices (see at least [0168]-[0170], [0177]-[0179]; the examiner notes that ATM’s are also considered points of sale) 

Regarding Claim 16, the combination of Williams and Ballout teaches:
the method of claim 14
Williams further teaches:
wherein the redemption code comprises at least one of a machine readable code, a personal identification number, and a one-time code (see [0165], [0168]-[0169])

Regarding Claim 18, the combination of Williams and Goldstein teaches:
the method of claim 14
Williams further teaches:
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number (see Column 6, lines 47-59)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Ballout, Pre-Grant Publication No. 2013/0024360 A1 and in further view of Goldstein, Patent No. 11,170,398 B1.
Regarding Claim 17, the combination of Williams and Ballout teaches:
the method of claim 14
Williams and Ballout, 
wherein the request further comprises a time for issuing the cash-equivalent gift to the gift recipient
Goldstein teaches:
wherein the request further comprises a time for issuing the cash-equivalent gift to the gift recipient (see Column 3, lines 41-63 and Column 7, lines 36-54 in which the gift is issued to the recipient only during a specific time period)
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams and Ballout because Williams already teaches transfer of reward points converted into currency to a recipient, and transfer during a certain time would allow for a time-sensitive transfer only during a certain period or during a time the sender prefers due to various circumstances.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Ballout, Pre-Grant Publication No. 2013/0024360 A1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 19, the combination of Williams and Ballout teaches:
the method of claim 14
Williams and Ballout, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from the sender; the examiner notes that while Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams and Ballout because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and Ballout already teaches verification of a recipient using a code prior to allowing the transfer to take place, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the systems of Williams and Goldstein.  









Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Tulluri, et al., Pre-Grant Publication No. 2006/0163341 A1- users can transfer currency to a recipient using a PIN code for the recipient to use to redeem for cash at an ATM
Tan, et al. WO 2013/043037 A1
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682